Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

  JOSE M. TORRES,

         Plaintiff,

  vs.                                                   Case No.:

  595 REPAIR SHOP, LLC, a Limited
  Liability Company, FLORIDA 595
  TRAVEL CENTER CORP, a Florida Profit
  Corporation, 595 ANNEX LLC, a Limited
  Liability Company, and NORKA
  RODRIGUEZ, individually,

        Defendants.
  _________________________________/

                          COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JOSE M. TORRES, (“PLAINTIFF”), hereby files this Complaint against

  Defendants, 595 REPAIR SHOP, LLC, (“595 REPAIR”), a Florida Limited Liability Company,

  FLORIDA 595 TRAVEL CENTER CORP, (“595 TRAVEL”), a Florida Profit Corporation, 595

  ANNEX LLC, (“595 ANNEX”), a Limited Liability Company, (these three entities are referred

  to collectively as the “595 Truck Stop” or             the “595 DEFENDANTS”) and NORKA

  RODRIGUEZ, (“RODRIGUEZ”), individually, (altogether collectively “DEFENDANTS”) and

  states as follows:

                                             JURISDICTION

          1.         Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

   Labor Standards Act, as (29 U.S.C. §201, et seq.) (“FLSA”) to obtain a judgment against

   Defendants as to liability, recover unpaid wages, liquidated damages, and reasonable attorneys’

   fees and costs.
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 2 of 10



           2.       The jurisdiction of the Court over this controversy is proper pursuant to 28

   U.S.C. §1331, as Plaintiff’s claims arise under 29 U.S.C. §216(b).

           3.       Venue in this Court is proper, as the acts and omissions in this Complaint took

   place in this judicial district, and Defendants reside and regularly conduct business in this

   judicial district.

                                               PARTIES

           1.       At all times material to this action, Plaintiff was a resident of Broward County,

   Florida.

           2.       At all times material to this action, 595 REPAIR was, and continues to be, a

   Florida Limited Liability Company. Further, at all times material hereto, 595 REPAIR was, and

   continues to be, engaged in business in Florida, with a principal place of business in Broward

   County, at 2705 Burris Road, in Davie, Florida.

           3.       At all times material to this action, 595 TRAVEL was, and continues to be, a

   Florida Profit Corporation.     Further, at all times material hereto, 595 TRAVEL was, and

   continues to be, engaged in business in Florida, with a principal place of business in Broward

   County, at 2705 Burris Road, in Davie, Florida.

           4.       At all times material to this action, 595 ANNEX was, and continues to be, a

   Florida Profit Corporation.     Further, at all times material hereto, 595 ANNEX was, and

   continues to be, engaged in business in Florida, with a principal place of business in Broward

   County, 3030 Burris Road, Davie, Florida.

           5.       595 ANNEX, 595 TRAVEL, AND 595 REPAIR all have the same mailing

   address of 2705 Burris Road, in Davie, Florida. 595 Travel and 595 Repair further share same

   address as their principal place of business.




                                                    2
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 3 of 10



          6.      At all times relevant hereto, 595 ANNEX, 595 TRAVEL, AND 595 REPAIR

   were Plaintiff’s “integrated employer” under the FLSA, because they had: (i) Common

   management; (ii) Interrelated operations; (iii) Centralized control of labor relations; and (iv)

   Common ownership/financial control.

          7.      At all times relevant hereto, 595 ANNEX, 595 TRAVEL, AND 595 REPAIR

   were Plaintiff’s “joint employer,” for the purposes of FLSA coverage, pursuant to 29 C.F.R.

   §825.106, because: (i) There was an arrangement between them to share employees’ services or

   to interchange employees; (ii) Each of them acted directly or indirectly in the interest of each

   other in relation to Plaintiff; or, (iii) They were not and are not completely disassociated with

   respect to the Plaintiff’s employment, and shared control of Plaintiff, directly or indirectly,

   because each of them was under common control with each other.

          8.      595 Truck Stop is an enterprise engaged in operating a large truck stop in

   Broward County, Florida.

          9.      595 ANNEX, 595 TRAVEL, AND 595 REPAIR are currently listed with the

   Florida Department of State, Division of Corporations, as “Active” businesses. See Corporation

   search results for 595 ANNEX, 595 TRAVEL, AND 595 REPAIR attached hereto as Exhibits

   A, B, and C respectively.

          10.     Steven Brauser is the managing member of 595 Repair and 595 Annex, and also

   the President of 595 Travel.

          11.     Norka Rodriguez is the registered agent for 595 Repair and 595 Annex, and the

   CEO of 595 Travel.

          12.     Mark Brauser is a member of both 595 Annex and 595 Repair.

          13.     Defendants share a website at www.595truckstop.com.




                                                  3
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 4 of 10



          14.    At all times material hereto, RODRIGUEZ was a resident of Broward County,

   Florida.

          15.    At all times material hereto, RODRIGUEZ exercised operational control over

   595 REPAIR.

          16.    At all times material hereto, RODRIGUEZ was the CEO of 595 TRAVEL.

          17.    At all times material hereto, RODRIGUEZ exercised operational control over

   595 ANNEX.

          18.    At all times material hereto, RODRIGUEZ regularly held and/or exercised the

   authority to hire and fire employees of 595 REPAIR.

          19.    10.   At all times material hereto, RODRIGUEZ regularly held and/or exercised

   the authority to hire and fire employees of 595 TRAVEL.

          20.    10.   At all times material hereto, RODRIGUEZ regularly held and/or exercised

   the authority to hire and fire employees of 595 ANNEX.

          21.    At all times material hereto, RODRIGUEZ regularly held and/or exercised the

   authority to determine the work schedules for the employees of 595 REPAIR.

          22.    At all times material hereto, RODRIGUEZ regularly held and/or exercised the

   authority to determine the work schedules for the employees of 595 TRAVEL.

          23.    At all times material hereto, RODRIGUEZ regularly held and/or exercised the

   authority to determine the work schedules for the employees of 595 ANNEX.

          24.    At all times material hereto, RODRIGUEZ regularly held and/or exercised the

   authority control the finances and operations of 595 REPAIR.

          25.    At all times material hereto, RODRIGUEZ regularly held and/or exercised the

   authority control the finances and operations of 595 TRAVEL.




                                                4
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 5 of 10



           26.     At all times material hereto, RODRIGUEZ regularly held and/or exercised the

   authority control the finances and operations of 595 ANNEX.

           27.     By virtue of having regularly held and/or exercised the authority to: (a) hire and

   fire employees of 595 Truck Stop; (b) determine the work schedules for the employees of 595

   Truck Stop; and (c) control the finances and operations of 595 Truck Stop, RODRIGUEZ is an

   employer as defined by 29 U.S.C. 201 et. seq.

           28.     Defendant RODRIGUEZ is an individual employer as defined by 29 U.S.C. §201,

   et seq., in that she acted, directly or indirectly, in the interests of the 595 Defendants towards

   Plaintiff.

           29.     Plaintiff worked in the location shared by each of the 595 Defendants.

           30.     The 595 Defendants share a telephone number: 954-357-1480.

           31.     The 595 Defendants operate as a unified enterprise, all engaged in the business of

   operating a full service truck stop.

           32.     Plaintiff signed the employee handbook for 595 Travel.

           33.     Plaintiff completed an employee profile for 595 Repair.

           34.     Plaintiff completed an employee application for “Florida 595 Truck Stop”.

           35.     Defendant Rodriguez’ email address is n.rodriguez@595truckstop.com.

           36.     On July 5, 2018 Plaintiff received a letter from his manager, Mike Simpson, which

   listed his “Department” as Repair Shop.

           37.     At all times material to this action, Plaintiff was an “employee” of Defendants

   within the meaning of the FLSA.

           38.     At all times material to this action, Defendants were Plaintiff’s “employers”

   within the meaning of the FLSA.




                                                    5
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 6 of 10



           39.   Defendants were, and continue to be, “employers” within the meaning of the

   FLSA.

           40.   At all times material to this action, 595 REPAIR was, and continues to be, an

   “enterprise engaged in commerce” and an enterprise engaged in the “handling, selling, or

   otherwise working on goods and materials that have been moved in or produced for commerce

   by any person” within the meaning of the FLSA.

           41.   At all times material to this action, 595 TRAVEL was, and continues to be, an

   “enterprise engaged in commerce” and an enterprise engaged in the “handling, selling, or

   otherwise working on goods and materials that have been moved in or produced for commerce

   by any person” within the meaning of the FLSA.

           42.   At all times material to this action, 595 ANNEX was, and continues to be, an

   “enterprise engaged in commerce” and an enterprise engaged in the “handling, selling, or

   otherwise working on goods and materials that have been moved in or produced for commerce

   by any person” within the meaning of the FLSA

           43.   Based upon information and belief, the annual gross revenue of 595 REPAIR

   was in excess of $500,000.00 per annum during the relevant time periods.

           44.   Based upon information and belief, the annual gross revenue of 595 TRAVEL

   was in excess of $500,000.00 per annum during the relevant time periods.

           45.   Based upon information and belief, the annual gross revenue of 595 ANNEX

   was in excess of $500,000.00 per annum in the three years preceding the filing of this

   complaint.

           46.   Based upon information and belief, the annual combined gross revenue of 595

   Annex, 595 Repair, and 595 Travel is over $500,000.00 per annum.




                                                 6
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 7 of 10



            47.   At all times material to this action, Defendants had two (2) or more employees

   handling, selling, or otherwise working on goods or materials that had been moved in or

   produced for commerce.

            48.   At all times material hereto, the work performed by the Plaintiff was directly

   essential to the business performed by Defendants.

                                      STATEMENT OF FACTS

            49.   Starting in 2017 and continuing through November 2018, Defendants hired

   Plaintiff to work as a non-exempt tire-repairer for Defendants’ truck stop.

            50.   Plaintiff’s job duties were to repair tires on trucks.

            51.   At various times material hereto, Plaintiff worked for Defendants in excess of

   forty (40) hours within a workweek.

            52.   From at least 2017, through November 2018, Defendants failed to compensate

   Plaintiff at a rate of one and one-half times Plaintiff’s regular rate for all hours worked in excess

   of forty (40) hours in a single workweek.

            53.   Specifically, Plaintiff was paid an hourly rate, with no premium for his overtime

   hours.

            54.   Plaintiff should be compensated at the rate of one and one-half times Plaintiff’s

   regular rate for all hours that Plaintiff worked in excess of forty (40) hours per workweek, as

   required by the FLSA.

            55.   Upon information and belief, the majority of Plaintiff’s pay and time records are

   in the possession of Defendants.

            56.   Defendants have violated Title 29 U.S.C. §207 from at least 2017, through

   November 2018, in that:




                                                    7
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 8 of 10



                 a.     Plaintiff worked in excess of forty (40) hours in one or more workweeks

                        for the period of employment with Defendants; and

                 b.     No payments or provisions for payment have been made by Defendants to

                        properly compensate Plaintiff at the statutory rate of one and one-half

                        times his regular rate for all hours worked in excess of forty (40) hours per

                        workweek, as provided by the FLSA due to the policies and practices

                        described above.

          57.     In addition Defendants may have failed to maintain proper time records as

   mandated by the FLSA.

          58.     Defendants’ failure and/or refusal to properly compensate Plaintiff at the rates

   and amounts required by the FLSA was willful, as Defendants knew, or with reasonable

   diligence should have known, of the FLSA’s mandates and their applicability to Plaintiff’s

   employment, but chose not to pay him at an overtime rate for all of his overtime hours.

          59.     Prior to filing suit, Plaintiff requested the owed overtime payment from

   Defendants through his attorney.

          60.     Defendants refused to pay, first claiming Plaintiff was exempt from overtime

   requirements as an exempt employee under FLSA’s section 7(i).

          61.     When Plaintiff’s counsel pointed out that Plaintiff did not meet any of the basic

   requirements of 7(i), Defendants changed their arguments to claim that Plaintiff, a W-2

   employee who filled out an employment application, worked over 40 hours per week in each

   week, received employment discipline, and who has no contract, was an independent contractor.

          62.     These facts, too, show that Defendants’ violation of the law was willful.

          63.     Defendants failed and/or refused to properly disclose or apprise Plaintiff of his




                                                  8
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 9 of 10



   rights under the FLSA.

                                        COUNT I
                           RECOVERY OF OVERTIME COMPENSATION

           64.        Plaintiff re-alleges paragraphs 1 through 63 of the Complaint, as if fully

  set forth herein.

           65.        From at least 2017, and continuing through November 2018, Plaintiff worked in

   excess of forty (40) hours in one or more workweeks for which Plaintiff was not compensated at

   the statutory rate of one and one-half times Plaintiff’s regular rate of pay.

           66.        Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

   times Plaintiff’s regular rate of pay for all hours worked in excess of forty (40) hours in a

   workweek.

           67.        Defendants failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

   under the FLSA.

           68.        Defendants’ actions were willful and/or showed reckless disregard for the

   provisions of the FLSA, as evidenced by their failure to compensate Plaintiff at the statutory

   rate of one and one-half times their regular rate of pay for the hours worked in excess of forty

   (40) hours per workweek when they knew, or with reasonable diligence should have known,

   such was, and is, due.

           69.        Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

   suffered, and continues to suffer damages and lost compensation for hours worked over forty

   (40) hours in a workweek, plus liquidated damages.

           70.        Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant

   to 29 U.S.C. §216(b).

          WHEREFORE, Plaintiff requests a judgment entered in his favor and against Defendants



                                                       9
Case 0:19-cv-61714-CMA Document 1 Entered on FLSD Docket 07/11/2019 Page 10 of 10
